PER CURIAM:
This claim was submitted for an advisory determination pursuant to Code 14-2-18. From the Notice of Claim and the respondent’s Answer, it appears that during the month of June, 1979, respondent Department of Corrections received from the claimant, but made no payment for, 245.5 gallons of gasoline at a price of $.7975 per gallon, resulting in. a total claim of $195.78.
The respondent, in its Answer, admits the validity of the claim, but states also that there were no funds remaining in its appropriation for the fiscal year in question from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of the further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971). As this is an advisory determination, the Clerk of the Court is hereby directed to file this Opinion and forward copies thereof to the respective department heads of claimant and respondent.